Case 2:20-cv-02492-CJC-AGR Document 1 Filed 03/16/20 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
 4      Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
 5      (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
 6
        Attorneys for Plaintiff
 7
 8
 9                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
        Orlando Garcia,                          Case No.
12
                  Plaintiff,
13                                               Complaint For Damages And
          v.                                     Injunctive Relief For Violations
14                                               Of: American’s With Disabilities
        Raymond E. Drascich, in                  Act; Unruh Civil Rights Act
15      individual and representative
        capacity as trustee of The Drascich
16      Family Trust dated March 14, 1990;
        Mary Ann Drascich, in individual
17      and representative capacity as
        trustee of The Drascich Family Trust
18      dated March 14, 1990;
        TNS Enterprise, Inc., a California
19      Corporation; and Does 1-10,

20                Defendants.
21
22          Plaintiff Orlando Garcia complains of Raymond E. Drascich, in
23    individual and representative capacity as trustee of The Drascich Family Trust

24    dated March 14, 1990; Mary Ann Drascich, in individual and representative

25    capacity as trustee of The Drascich Family Trust dated March 14, 1990; TNS

26    Enterprise, Inc., a California Corporation; and Does 1-10 (“Defendants”), and

27    alleges as follows:

28


                                            1

      Complaint
Case 2:20-cv-02492-CJC-AGR Document 1 Filed 03/16/20 Page 2 of 7 Page ID #:2




 1
 2      PARTIES:
 3      1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 4    level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual
 5    dexterity issues. He uses a wheelchair for mobility.
 6      2. Defendants Raymond E. Drascich and Mary Ann Drascich, in individual
 7    and representative capacity as trustee of The Drascich Family Trust dated
 8    March 14, 1990, owned the real property located at or about 1010 S. Atlantic
 9    Blvd., Los Angeles, California, in January 2020.
10      3. Defendants Raymond E. Drascich and Mary Ann Drascich, in individual
11    and representative capacity as trustee of The Drascich Family Trust dated
12    March 14, 1990, own the real property located at or about 1010 S. Atlantic
13    Blvd., Los Angeles, California, currently.
14      4. Defendant TNS Enterprise, Inc. owned Atlantic Liquors located at or
15    about 1010 S. Atlantic Blvd., Los Angeles, California, in January 2020.
16      5. Defendant TNS Enterprise, Inc. owns Atlantic Liquors (“Store”) located
17    at or about 1010 S. Atlantic Blvd., Los Angeles, California, currently.
18      6. Plaintiff does not know the true names of Defendants, their business
19    capacities, their ownership connection to the property and business, or their
20    relative responsibilities in causing the access violations herein complained of,
21    and alleges a joint venture and common enterprise by all such Defendants.
22    Plaintiff is informed and believes that each of the Defendants herein,
23    including Does 1 through 10, inclusive, is responsible in some capacity for the
24    events herein alleged, or is a necessary party for obtaining appropriate relief.
25    Plaintiff will seek leave to amend when the true names, capacities,
26    connections, and responsibilities of the Defendants and Does 1 through 10,
27    inclusive, are ascertained.
28


                                             2

      Complaint
Case 2:20-cv-02492-CJC-AGR Document 1 Filed 03/16/20 Page 3 of 7 Page ID #:3




 1      JURISDICTION & VENUE:
 2      7. The Court has subject matter jurisdiction over the action pursuant to 28
 3    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 6    of action, arising from the same nucleus of operative facts and arising out of
 7    the same transactions, is also brought under California’s Unruh Civil Rights
 8    Act, which act expressly incorporates the Americans with Disabilities Act.
 9      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10    founded on the fact that the real property which is the subject of this action is
11    located in this district and that Plaintiff's cause of action arose in this district.
12
13      FACTUAL ALLEGATIONS:
14      10. Plaintiff went to the Store in January 2020 with the intention to avail
15    himself of its goods, motivated in part to determine if the defendants comply
16    with the disability access laws.
17      11. The Store is facility open to the public, a place of public accommodation,
18    and a business establishment.
19      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
20    to provide wheelchair accessible paths of travel leading into and through the
21    Store in conformance with the ADA Standards as it relates to wheelchair users
22    like the plaintiff.
23      13. On information and belief, the defendants currently fail to provide
24    wheelchair accessible paths of travel leading into and through the Store.
25      14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
26    personally encountered these barriers.
27      15. As a wheelchair user, the plaintiff benefits from and is entitled to use
28    wheelchair accessible facilities. By failing to provide accessible facilities, the


                                                3

      Complaint
Case 2:20-cv-02492-CJC-AGR Document 1 Filed 03/16/20 Page 4 of 7 Page ID #:4




 1    defendants denied the plaintiff full and equal access.
 2      16. The failure to provide accessible facilities created difficulty and
 3    discomfort for the Plaintiff.
 4      17. Even though the plaintiff did not confront the barrier, on information
 5    and belief the defendants currently fail to provide wheelchair accessible sales
 6    counters. Plaintiff seeks to have these barriers removed as they relate to and
 7    impact his disability.
 8      18. The defendants have failed to maintain in working and useable
 9    conditions those features required to provide ready access to persons with
10    disabilities.
11      19. The barriers identified above are easily removed without much
12    difficulty or expense. They are the types of barriers identified by the
13    Department of Justice as presumably readily achievable to remove and, in fact,
14    these barriers are readily achievable to remove. Moreover, there are numerous
15    alternative accommodations that could be made to provide a greater level of
16    access if complete removal were not achievable.
17      20. Plaintiff will return to the Store to avail himself of its goods and to
18    determine compliance with the disability access laws once it is represented to
19    him that the Store and its facilities are accessible. Plaintiff is currently deterred
20    from doing so because of his knowledge of the existing barriers and his
21    uncertainty about the existence of yet other barriers on the site. If the barriers
22    are not removed, the plaintiff will face unlawful and discriminatory barriers
23    again.
24      21. Given the obvious and blatant nature of the barriers and violations
25    alleged herein, the plaintiff alleges, on information and belief, that there are
26    other violations and barriers on the site that relate to his disability. Plaintiff will
27    amend the complaint, to provide proper notice regarding the scope of this
28    lawsuit, once he conducts a site inspection. However, please be on notice that


                                                4

      Complaint
Case 2:20-cv-02492-CJC-AGR Document 1 Filed 03/16/20 Page 5 of 7 Page ID #:5




 1    the plaintiff seeks to have all barriers related to his disability remedied. See
 2    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 3    encounters one barrier at a site, he can sue to have all barriers that relate to his
 4    disability removed regardless of whether he personally encountered them).
 5    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 6    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 7    Defendants.) (42 U.S.C. section 12101, et seq.)
 8      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 9    again herein, the allegations contained in all prior paragraphs of this
10    complaint.
11      23. Under the ADA, it is an act of discrimination to fail to ensure that the
12    privileges, advantages, accommodations, facilities, goods and services of any
13    place of public accommodation is offered on a full and equal basis by anyone
14    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
15    § 12182(a). Discrimination is defined, inter alia, as follows:
16             a. A failure to make reasonable modifications in policies, practices,
17                 or procedures, when such modifications are necessary to afford
18                 goods,     services,   facilities,   privileges,    advantages,     or
19                 accommodations to individuals with disabilities, unless the
20                 accommodation would work a fundamental alteration of those
21                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
22             b. A failure to remove architectural barriers where such removal is
23                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
24                 defined by reference to the ADA Standards.
25             c. A failure to make alterations in such a manner that, to the
26                 maximum extent feasible, the altered portions of the facility are
27                 readily accessible to and usable by individuals with disabilities,
28                 including individuals who use wheelchairs or to ensure that, to the


                                               5

      Complaint
Case 2:20-cv-02492-CJC-AGR Document 1 Filed 03/16/20 Page 6 of 7 Page ID #:6




 1                 maximum extent feasible, the path of travel to the altered area and
 2                 the bathrooms, telephones, and drinking fountains serving the
 3                 altered area, are readily accessible to and usable by individuals
 4                 with disabilities. 42 U.S.C. § 12183(a)(2).
 5      24. When a business provides paths of travel, it must provide accessible
 6    paths of travels.
 7      25. Here, accessible paths of travel have not been provided.
 8      26. When a business provides facilities such as sales or transaction counters,
 9    it must provide accessible sales or transaction counters.
10      27. Here, accessible sales or transaction counters have not been provided.
11      28. The Safe Harbor provisions of the 2010 Standards are not applicable
12    here because the conditions challenged in this lawsuit do not comply with the
13    1991 Standards.
14      29. A public accommodation must maintain in operable working condition
15    those features of its facilities and equipment that are required to be readily
16    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
17      30. Here, the failure to ensure that the accessible facilities were available
18    and ready to be used by the plaintiff is a violation of the law.
19
20    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
21    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
22    Code § 51-53.)
23      31. Plaintiff repleads and incorporates by reference, as if fully set forth
24    again herein, the allegations contained in all prior paragraphs of this
25    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
26    that persons with disabilities are entitled to full and equal accommodations,
27    advantages, facilities, privileges, or services in all business establishment of
28    every kind whatsoever within the jurisdiction of the State of California. Cal.


                                              6

      Complaint
Case 2:20-cv-02492-CJC-AGR Document 1 Filed 03/16/20 Page 7 of 7 Page ID #:7




 1    Civ. Code §51(b).
 2       32. The Unruh Act provides that a violation of the ADA is a violation of the
 3    Unruh Act. Cal. Civ. Code, § 51(f).
 4       33. Defendants’ acts and omissions, as herein alleged, have violated the
 5    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 6    rights to full and equal use of the accommodations, advantages, facilities,
 7    privileges, or services offered.
 8       34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 9    discomfort or embarrassment for the plaintiff, the defendants are also each
10    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
11    (c).)
12
13              PRAYER:
14              Wherefore, Plaintiff prays that this Court award damages and provide
15    relief as follows:
16            1. For injunctive relief, compelling Defendants to comply with the
17    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
18    plaintiff is not invoking section 55 of the California Civil Code and is not
19    seeking injunctive relief under the Disabled Persons Act at all.
20            2. Damages under the Unruh Civil Rights Act, which provides for actual
21    damages and a statutory minimum of $4,000 for each offense.
22            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
23    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
24
      Dated: March 6, 2020                 CENTER FOR DISABILITY ACCESS
25
26
27                                         By:______________________________
28                                                Russell Handy, Esq.
                                                  Attorney for plaintiff

                                                 7

      Complaint
